                                                                                                                                Exhibit
10.5

 
SECURITY AGREEMENT


The parties to this security agreement are:
SECURED PARTY; PC Products Inc.


DEBTOR; Market Development Specialists, Inc.


1. Definitions
As used in this security agreement,
a. “Collateral” means the receivables and their proceeds/the receivables, the
inventory, and their proceeds.
b. “Debtor” means the owner of the collateral.
c. “Indebtedness” means debtor’s obligations, obligations representing the
purchase price of property other than accounts payable arising in connection
with the purchase of inventory on terms customary in the trade, and obligations
under leases that would be capitalized in accordance with generally accepted
accounting principles.
d. “Lien” means any security interest, mortgage, pledge, lien, attachment,
claim, charge, encumbrance, agreement retaining title, or lessor’s interest
covering the collateral.
e. “Obligations” means existing and future indebtedness and liability of debtor
to secured party, including attorneys’ fees incurred by secured party in
enforcing this security agreement or collecting payment under it, except
obligations subject to the disclosure requirements of the Consumer Credit
Protection Act.
f. “Potential default” means an event or omission that would be a default under
this security agreement or any other document evidencing or creating security
for the obligation, except for the passage of time or the giving of notice.
g. “Accounts” means a right to payment for goods sold or leased, or services
rendered, by debtor.
h. “Inventory” means all raw materials, work in process, finished goods, and
goods held for sale or lease or furnished under contracts of service in which
debtor has or later acquires a right (held by debtor or by others), including
but not limited to the following: materials and software to manufacture
computers.
i. “Receivables” means accounts, instruments, documents, chattel paper, and
general intangibles (including but not limited to the accounts subject to this
security agreement) in which debtor has or later acquires rights, including
repossessions and returns, except obligations subject to the disclosure
requirements of the Consumer Credit Protection Act.
2. Debtor grants secured party a security interest in the collateral to secure
payment of the obligations.
All inventory now owned or later acquired by debtor, wherever located, and
including without limitation the following: materials and software to
manufacture computers.
 
3. Debtor promises:
a. To pay the obligations to secured party when they are due.
b. To pay all expenses, including attorneys’ fees, incurred by secured party in
the perfection, preservation, realization, enforcement, and exercise of its
rights under this agreement.
c. To indemnify secured party against loss of any kind, including reasonable
attorneys’ fees, caused to secured party by reason of its interest in the
collateral.
d. To conduct debtor’s business efficiently and without voluntary interruption.
e. To preserve all rights, privileges, and franchises held by debtor’s business.
f. To keep debtor’s business property in good repair.
g. To pay all taxes when due.
h. To give secured party notice of any litigation that may have a material
adverse effect on the business.
i. Not to change the name or place of business, or to use a fictitious business
name, without first notifying secured party in writing.
j. Not to sell, lease, transfer, or otherwise dispose of the collateral except,
before the occurrence of a default, for sales of inventory in the ordinary
course of business.
k. Not to permit liens on the collateral, except existing liens, current tax
liens, and purchase-money liens.
I. To maintain fire and extended coverage insurance on the collateral in the
amounts and under policies acceptable to secured party, naming secured party
under a lender’s loss payable clause, and to provide secured party with the
original policies and certificates at secured party’s request.
m. Not to use the collateral for any unlawful purpose or in any way that would
void any effective insurance.
n. To permit secured party, its representatives, and its agents to inspect the
collateral at any time, and to make copies of records pertaining to it, at
reasonable times at secured party’s request.
o. To perform all acts necessary to maintain, preserve, and protect the
collateral.
p. Not to move the collateral from the following locations without first
obtaining secured party’s agreement in writing: A separate secure location for
all of PC Products, Inc. inventory.
q. To notify secured party promptly in writing of any default, potential
default, or any development that might have a material adverse effect on the
collateral.
r. To execute and deliver to secured party all financing statements and other
documents that secured party requests, in order to maintain a first perfected
security interest in the collateral.
s. To furnish secured party the reports relating to the collateral at secured
party’s request.
t. Not to make or agree to make any reduction in the original amount owing on a
receivable, or to accept less than the original amount in satisfaction of a
receivable, except before default or potential default, when debtor may do so in
the ordinary course of business and in accordance with its present policies.
u. To deliver to secured party (1) duplicate invoices for each account, bearing
the language of assignment as secured party specifies; (2) the originals of all
instruments and documents constituting collateral, endorsed and assigned as
secured party requests; and (3) proceeds (except cash proceeds collected in the
ordinary course of business, unless debtor is in default).
 
1

--------------------------------------------------------------------------------


4. Debtor will be in default under this agreement if:
         a. Debtor fails to pay any installment when due, or its entire
indebtedness to secured party when due, at stated maturity, on accelerated
maturity, or otherwise.
         b. Debtor fails to make any remittances required by this agreement.
         c. Debtor commits any breach of this agreement, or any present or
future rider or supplement to this agreement, or any other agreement between
debtor and secured party evidencing the obligation or securing it.
         d. Any warranty, representation, or statement, made by or on behalf of
debtor in or with respect to the agreement, is false.
         e. The collateral is lost, stolen, or damaged.
         f. There is a seizure or attachment of, or a levy on, the collateral.
         g. Debtor ceases operations, is dissolved, terminates its existence,
does or fails to do anything that allows obligations to become due before their
stated maturity, or becomes insolvent or unable to meet its debts as they
mature.
         h. Secured party for any reason deems itself insecure.
5. When an event of default occurs:
         a. Secured creditor may:

(1)   
Declare the obligations immediately due and payable— without demand,
presentment, protest, or notice to debtor, all of which debtor expressly waives.

(2)   Terminate any obligation to make future advances.
(3)   Exercise all rights and remedies available to a secured creditor after
default, including but not limited to the rights and remedies of secured
creditors under the California Uniform Commercial Code.
(4)   Perform any of debtor’s obligations under this agreement for debtor’s
account. Any money expended or obligations incurred in doing so, including
reasonable attorneys’ fees and interest at the highest rate permitted by law,
will be charged to debtor and added to the obligation secured by this agreement.
         b. Secured creditor’s notice of the time and place of public sale of
the collateral, or the time on or after which a private sale or other
disposition of the collateral will be made, is reasonable if sent to debtor in
the manner for giving notice at least five days before the public or private
sale.
         c. Debtor must:
                (1)   Assemble the collateral and make it and all records
relating to it available to secured party as secured party directs.

(2)   
Allow secured party, its representatives, and its agents to enter the premises
where all or any part of the collateral, the records, or both may be, and remove
any or all of it.



6. Debtor will pay all costs and expenses of collection, including reasonable
attorneys’ fees.
 
7. No waiver by secured party of any breach or default will be a waiver of any
breach or default occurring later. A waiver will be valid only if it is in
writing and signed by secured party.
 
8. Debtor’s representations and warranties made in this security agreement will
survive its execution, delivery, and termination.
 
9. This security agreement will bind and benefit the successors and assignees of
the parties, but debtor may not assign its rights under the agreement without
secured party’s prior written consent.
 
10. This contract will be governed by the law of California.
 
11. This security agreement is the entire agreement, and supersedes any prior
agreement or understandings, between secured party and debtor relating to the
collateral.
 
12. Notices under this security agreement are considered to be served three days
after they are deposited in the United States mail, with prepaid first-class
postage, addressed as follows:
        
            DEBTOR                      SECURED PARTY
____________________________          ______________________________
_____________________________         ______________________________
 
Either party may change its address for service of notice, by notice to the
other.


Dated:__________


Signed:______________________
Market Development Specialists, Inc.
 


Dated:___________


Signed:______________________
PC Products, Inc.




2

--------------------------------------------------------------------------------

